Exhibit 10(a)
[FORM]
EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AGREEMENT is entered into as of the                      day of
                                         , 2008 by and between Harris
Corporation, a Delaware corporation (the “Company”), and
[                                        ] (“Executive”).
W I T N E S S E T H
     WHEREAS, the Company considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and
     WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may arise and that
such possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
     WHEREAS, Executive currently serves as an officer of the Company; and
     WHEREAS, the Board (as defined in Section 1) has determined that it is in
the best interests of the Company and its stockholders to secure Executive’s
continued services and to ensure Executive’s continued and undivided dedication
to Executive’s duties in the event of any threat or occurrence of or negotiation
or other action that could lead to, or create the possibility of, a Change in
Control (as defined in Section 1) of the Company without being influenced by
Executive’s uncertainty of Executive’s own situation; and
     WHEREAS, the Board has authorized the Company to enter into this Agreement.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



          (b) “Cause” means (1) a material breach by Executive of the duties and
responsibilities of Executive (other than as a result of incapacity due to
physical or mental illness) which is (x) demonstrably willful, continued and
deliberate on Executive’s part, (y) committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company and (z) not
remedied within fifteen (15) days after receipt of written notice from the
Company which specifically identifies the manner in which such breach has
occurred or (2) Executive’s conviction of, or plea of nolo contendere to, a
felony involving willful misconduct which is materially and demonstrably
injurious to the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.
Cause shall not exist unless and until the Company has delivered to Executive a
copy of a resolution duly adopted by three-quarters (3/4) of the entire Board at
a meeting of the Board called and held for such purpose (after thirty (30) days
notice to Executive and an opportunity for Executive, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
an event set forth in clauses (1) or (2) has occurred and specifying the
particulars thereof in detail. The Company must notify Executive of any event
constituting Cause within ninety (90) days following the Company’s knowledge of
its existence or such event shall not constitute Cause under this Agreement.
          (c) “Change in Control” means the occurrence of any one of the
following events:
          (i) any “person” (as such term is defined in Section 3(a) (9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
l3(d) (3) and 14(d) (2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13(d) (3) under the Exchange Act), directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); provided, however, that
the event described in this paragraph (i) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any Subsidiary, (B) by any employee benefit plan sponsored or maintained by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities

2



--------------------------------------------------------------------------------



 



pursuant to an offering of such securities, (D) pursuant to a Non-Control
Transaction (as defined in paragraph (iii)), or (E) pursuant to any acquisition
by Executive or any group of persons including Executive;
     (ii) individuals who, on July 1, [year — most recent], constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to July 1, [year — most recent], whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors who remain
on the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination) shall also be deemed to be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board of
Directors shall be deemed to be an Incumbent Director;
     (iii) the consummation of a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s stockholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 80% of the total voting power of the Company resulting from such Business
Combination (including, without limitation, any company which directly or
indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such company is represented by shares that were
Company Voting Securities immediately prior to such Business Combination (either
by remaining outstanding or being converted), and such voting power is in
substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (B) no person (other
than any publicly traded holding company resulting from such Business
Combination, any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such

3



--------------------------------------------------------------------------------



 



Business Combination)) becomes the beneficial owner, directly or indirectly, of
20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the company resulting from such Business
Combination, and (C) at least a majority of the members of the board of
directors of the company resulting from such Business Combination were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies the foregoing conditions specified in (A), (B) and (C) shall be
deemed to be a “Non-Control Transaction”); or
          (iv) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the direct or indirect sale or
other disposition of all or substantially all of the assets of the Company and
its Subsidiaries.
     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.
     Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment is terminated prior to a Change in Control, and Executive reasonably
demonstrates that such termination was at the request or suggestion of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control (a “Third Party”) and a Change in Control involving
such Third Party occurs, then for all purposes of this Agreement, the date of a
Change in Control shall mean the date immediately prior to the date of such
termination of employment.
          (d) “Date of Termination” means (1) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 13 or (2) if Executive’s

4



--------------------------------------------------------------------------------



 



employment by the Company terminates by reason of death, the date of death of
Executive. For all purposes of this Agreement, Executive’s termination of
employment shall mean Executive’s “separation from service,” as defined in
Treasury Regulation §1.409A-1(h) (without regard to any permissible alternative
definition thereunder).
          (e) “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:
          (1) (i) the assignment to Executive of any duties or responsibilities
inconsistent in any material adverse respect with Executive’s position(s),
duties, responsibilities or status with the Company immediately prior to such
Change in Control (including any diminution of such duties or responsibilities)
or (ii) a material adverse change in Executive’s reporting responsibilities,
titles or offices with the Company as in effect immediately prior to such Change
in Control;
          (2) a reduction by the Company in Executive’s rate of annual base
salary or annual target bonus opportunity (including any adverse change in the
formula for such annual bonus target) as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;
          (3) any requirement of the Company that Executive (i) be based
anywhere more than fifty (50) miles from the facility where Executive is located
at the time of the Change in Control or (ii) travel on Company business to an
extent substantially greater than the travel obligations of Executive
immediately prior to such Change in Control;
          (4) the failure of the Company to (i) continue in effect any employee
benefit plan or compensation plan in which Executive is participating
immediately prior to such Change in Control, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits, or the taking of any action by the Company which would adversely
affect Executive’s participation in or reduce Executive’s benefits under any
such plan, (ii) provide Executive and Executive’s dependents with welfare
benefits in accordance with the most favorable plans, practices, programs and
policies of the Company and its affiliated companies in effect for

5



--------------------------------------------------------------------------------



 



Executive and Executive’s dependents immediately prior to such Change in Control
or provide substantially comparable benefits at a substantially comparable cost
to Executive, (iii) provide fringe benefits in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for Executive immediately prior to such Change in
Control, or provide substantially comparable fringe benefits, or (iv) provide
Executive with paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for Executive immediately prior to such Change in Control; or
          (5) the failure of the Company to obtain the assumption agreement from
any successor as contemplated in Section 12(b); or
          (6) any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted hereby.
     Any event or condition described in this Section 1(e)(1) through (6) which
occurs prior to a Change in Control, but was at the request or suggestion of a
Third Party who effectuates a Change in Control, shall constitute Good Reason
following a Change in Control for purposes of this Agreement notwithstanding
that it occurred prior to the Change in Control. An isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Company
within fifteen (15) days after receipt of notice thereof given by Executive
shall not constitute Good Reason. Executive must provide notice of termination
of employment within ninety (90) days of Executive’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.
          (f) “Nonqualifying Termination” means a termination of Executive’s
employment (1) by the Company for Cause, (2) by Executive for any reason other
than Good Reason, (3) as a result of Executive’s death, (4) by the Company due
to Executive’s absence from Executive’s duties with the Company on a full-time
basis for at least one hundred eighty (180) consecutive days as a result of
Executive’s incapacity due to physical or mental illness or (5) as a result of
Executive’s mandatory retirement (not including any mandatory early retirement)
in accordance with the Company’s retirement policy generally applicable to its

6



--------------------------------------------------------------------------------



 



salaried employees, as in effect immediately prior to the Change in Control, or
in accordance with any retirement arrangement established with respect to
Executive with Executive’s written consent.
          (g) “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of more than 50% of the
total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive more than 50% of the
distribution of profits or of the assets on liquidation or dissolution.
          (h) “Termination Period” means the period of time beginning with a
Change in Control and ending two (2) years following such Change in Control.
     2. Obligations of Executive.
          (a) Executive agrees that if a Change in Control shall occur,
Executive shall not voluntarily leave the employ of the Company without Good
Reason for a period of six (6) months following the Change in Control.
          (b) Executive agrees to hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its Subsidiaries or affiliated companies, and
their respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its Subsidiaries or affiliated
companies and which shall not be or become public knowledge (other than by acts
by Executive or representatives of Executive in violation of this Agreement).
After termination of Executive’s employment with the Company, Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In no event shall an asserted violation of the provisions of this Section 2(b)
constitute a basis for deferring or withholding any amounts otherwise payable to
Executive under this Agreement.
     3. Payments Upon Termination of Employment.

7



--------------------------------------------------------------------------------



 



          (a) If during the Termination Period the employment of Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to Executive (or Executive’s beneficiary or estate) within sixty
(60) days following the Date of Termination, as compensation for services
rendered to the Company:
          (1) a lump-sum cash amount equal to the sum of (i) Executive’s base
salary through the Date of Termination, to the extent not theretofore paid,
(ii) a pro rata portion of Executive’s annual bonus in an amount at least equal
to: (A) the greatest of (x) not less than Executive’s target bonus for the
fiscal year in which the Change in Control occurs; (y) not less than Executive’s
target bonus for the fiscal year in which Executive’s Date of Termination
occurs; and (z) Executive’s actual bonus payout for the fiscal year in which
Executive’s Date of Termination occurs (in the case of each of (x), (y) and (z),
not including as bonus any amount payable under the Company’s Performance Reward
Plan or a similar broad-based plan), multiplied by (B) a fraction, the numerator
of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is three hundred sixty-five (365), (iii) any unpaid accrued vacation pay and
(iv) to the extent permissible under Section 409A of the Code, any other
benefits or awards which have been earned or become payable pursuant to the
terms of any compensation plan but which have not yet been paid to Executive;
plus
          (2) a lump-sum cash amount equal to (i) ___ times Executive’s highest
annual rate of base salary during the 12-month period prior to the Date of
Termination, plus (ii) ___ times the greatest of: (A) the highest bonus earned
by Executive in respect of the three (3) fiscal years of the Company immediately
preceding the fiscal year in which the Change in Control occurs; (B) not less
than Executive’s target bonus for the fiscal year in which the Change in Control
occurs; or (C) not less than Executive’s target bonus for the fiscal year in
which Executive’s Date of Termination occurs (in the case of each of (A),
(B) and (C), not including as bonus any amount payable under the Company’s
Performance Reward Plan or a similar broad-based plan). Any amount paid pursuant
to this Section 3(a) (2) shall be in lieu of any other amount of severance
relating to salary or bonus continuation to be received by Executive upon
termination of

8



--------------------------------------------------------------------------------



 



employment of Executive under any severance plan or policy of the Company or
under any employment agreement or offer letter between the Company and
Executive.
          (b) If during the Termination Period the employment of Executive shall
terminate, other than by reason of a Nonqualifying Termination, the Company
shall continue to provide, for a period of two (2) years following the Date of
Termination but in no event after Executive’s attainment of age 65, Executive
(and Executive’s dependents if applicable) with the same level of medical,
dental, accident, disability, life insurance and any other similar benefits in
place as of the Date of Termination upon substantially the same terms and
conditions (including contributions required by Executive for such benefits) as
existed immediately prior to Executive’s Date of Termination (or, if more
favorable to Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control); provided, that, if Executive cannot
continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted. Notwithstanding the foregoing, in
the event Executive becomes employed with another employer and becomes eligible
to receive welfare benefits from such employer, the welfare benefits described
herein shall be secondary to such benefits during the period of Executive’s
eligibility, but only to the extent that the Company reimburses Executive for
any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder.
          Should the terminated Executive move his residence in order to pursue
other business opportunities within two (2) years of the Date of Termination,
the Company agrees to reimburse such Executive for any reasonable expenses
incurred in that relocation (including taxes payable on the reimbursement) which
are not reimbursed by another employer. Reimbursement shall include assistance
in selling Executive’s home which was customarily provided by the Company to
transferred executives prior to the Change in Control. Executive shall be
promptly reimbursed by the Company for up to $4,000 of fees and expenses charged
to him by any executive recruiting, counseling or placement firms incurred in
seeking new employment following the termination of employment as provided in
this Agreement; provided, that such fees and expenses are incurred no later than
the end of the second calendar year following the calendar year in which the
Date of Termination occurs. The Company shall also

9



--------------------------------------------------------------------------------



 



pay to Executive, at the same time that such reimbursements are paid, in cash an
“additional amount” such that the federal, state and local taxes on the
aggregate of such reimbursements and the “additional amount” equal said
“additional amount.” The Company will also promptly reimburse Executive for up
to $5,000 per calendar year for the calendar year in which the Date of
Termination occurs and the next following calendar year of fees and expenses
charged to Executive for professional financial and tax planning assistance. If
immediately prior to the Date of Termination the Company provided Executive with
any club memberships, Executive will be entitled to continue such memberships at
Executive’s sole expense.
          (c) If during the Termination Period the employment of Executive shall
terminate by reason of a Nonqualifying Termination, then the Company shall pay
to Executive within sixty (60) days following the Date of Termination, a cash
amount equal to the sum of (1) Executive’s base salary through the Date of
Termination, to the extent not theretofore paid, (2) to the extent permissible
under Section 409A of the Code, any benefits or awards which have been earned or
become payable pursuant to the terms of any compensation plan but which have not
yet been paid to Executive, and (3) any unpaid accrued vacation pay. The Company
may make such additional payments, and provide such additional benefits, to
Executive as the Company and Executive may agree in writing.
     4. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution by
the Company or its affiliated companies to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 4) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes) including, without limitation, any income and employment taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax, imposed
upon the Gross-Up

10



--------------------------------------------------------------------------------



 



Payment but before deduction for any federal, state or local income tax upon the
Payments, Executive retains an amount (before deductions for any federal, state
or local income or employment taxes on the Payments) equal to the sum of (x) the
Payments and (y) an amount equal to the product of any deductions disallowed
because of the inclusion of the Gross-up Payment in Executive’s adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-up Payment is to be made. Notwithstanding
the foregoing, if it shall be determined that Executive is entitled to a
Gross-Up Payment, but that Executive, after taking into account the Payments and
the Gross-Up Payment, would not receive net after-tax proceeds of at least
$50,000 (taking into account income and employment taxes and any Excise Tax) in
excess of the net after-tax proceeds to Executive resulting from an elimination
of the Gross-Up Payment and a reduction of the Payments, in the aggregate, to an
amount (the “Reduced Amount”) such that the receipt of Payments would not give
rise to any Excise Tax, then no Gross-up Payment shall be made to Executive and
the aggregate Payments shall be reduced to the Reduced Amount by reducing the
cash amount payable to Executive pursuant to Section 3(a) or Section 3(c),
whichever is applicable. For purposes of determining the amount of the Gross-up
Payment, Executive shall be deemed to (i) pay federal income taxes at the
highest marginal rates of federal income taxation for the calendar year in which
the Gross-up Payment is to be made, (ii) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes and (iii) have otherwise allowable deductions for federal income tax
purposes at least equal to those disallowed because of the increase of the
Gross-up Payment in Executive’s adjusted gross income. The Company’s obligation
to make a Gross-up Payment under this Section 4 shall not be conditioned upon
Executive’s termination of employment.
          (b) Subject to the provisions of Section 4(a), all determinations
required to be made under this Section 4, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business

11



--------------------------------------------------------------------------------



 



days of the receipt of notice from the Company or Executive that there has been
a Payment, or such earlier time as is requested by the Company (collectively,
the “Determination”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive may appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company and the
Company shall enter into any agreement requested by the Accounting Firm in
connection with the performance of the services hereunder. The Gross-up Payment
under this Section 4 with respect to any Payments shall be made no later than
thirty (30) days following such Payments. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on Executive’s applicable federal income tax return will not result in
the imposition of a negligence or similar penalty. The Determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that Executive thereafter is required to make payment of any
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b) (2) (B) of the Code) shall be promptly
paid by the Company to or for the benefit of Executive, and in no event later
than the end of the calendar year following the calendar year in which Executive
makes payment of the additional Excise Tax. In the event the amount of the
Gross-up Payment exceeds the amount necessary to reimburse Executive for his
Excise Tax, the Accounting Firm shall determine the amount of the Overpayment
that has been made and any such Overpayment (together with interest at the rate
provided in Section 1274(b) (2) of the Code) shall be promptly paid by Executive
to or for the benefit of the Company. Executive shall cooperate, to the extent
his expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

12



--------------------------------------------------------------------------------



 



     5. Section 409A of the Code.
          (a) This Agreement is intended to meet the requirements of
Section 409A of the Code, and shall be interpreted and construed consistent with
that intent.
          (b) Notwithstanding any other provision of this Agreement, to the
extent that the right to any payment (including the provision of benefits)
hereunder provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, the payment shall be paid (or provided) in
accordance with the following:
          (i) If Executive is a “Specified Employee” under the Harris
Corporation Specified Employee Policy for 409A Arrangements on the date of
Executive’s termination of employment (the “Separation Date”), then no such
payment shall be made or commence during the period beginning on the Separation
Date and ending on the date that is six months following the Separation Date or,
if earlier, on the date of Executive’s death, if the earlier making of such
payment would result in tax penalties being imposed on Executive under
Section 409A of the Code. The amount of any payment that otherwise would be paid
to Executive hereunder during this period shall instead be paid to Executive on
the first business day coincident with or next following the date that is six
months and one day following the Separation Date or, if earlier, within ninety
(90) days following the death of Executive.
          (ii) Payments with respect to reimbursements of expenses shall be made
promptly, but in any event on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, and
any right to reimbursement is not subject to liquidation or exchange for cash or
another benefit.
     6. Funding Of Rabbi Trust. No later than the date on which a Change in
Control occurs, (i) the Company shall maintain a rabbi trust (the “Trust”) as
hereinafter described; and (ii) the Company shall contribute to the Trust in
cash or other liquid assets acceptable to the trustee of the Trust (A) the
amount of the total payments reasonably expected to be paid to Executive
hereunder assuming that the employment of the Executive shall terminate, other
than

13



--------------------------------------------------------------------------------



 



by reason of a Nonqualifying Termination, during the Termination Period
(including the cash value of the total benefits expected to be provided to the
Executive hereunder); plus (B) the amount of the trust administration and
trustee fees and expenses (including the fees and expenses of any agent of the
trustee) which the trustee reasonably expects to be incurred over the life of
the Trust. The terms of the Trust shall generally follow the model rabbi trust
set forth in IRS Revenue Procedure 92-64, except that (1) the Trust shall be
irrevocable from the date of its creation; (2) the Trust shall be non-amendable
by the Company except with the consent of Executive or his legal representative;
(3) the power to direct the investment of the Trust assets shall be held by the
Company; (4) the Company shall remain liable for the payment of all amounts
payable to Executive hereunder to the extent there is any shortfall of assets
under the Trust; (5) the initial trustee and any successor thereto shall be a
bank or trust company with shareholder equity of at least $1.0 billion; and
(6) neither the Trust nor its assets shall be located or transferred outside the
United States.
     7. Withholding Taxes. The Company may withhold from all payments due to
Executive (or Executive’s beneficiary or estate) hereunder all taxes which by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
     8. Indemnification and Reimbursement of Expenses. The Company agrees to
indemnify Executive for litigation or arbitration proceedings brought to
contest, or dispute of any provision of this Agreement. If any such contest or
dispute shall arise under this Agreement involving termination of Executive’s
employment with the Company or involving the failure or refusal of the Company
to perform fully in accordance with the terms hereof, the Company shall
reimburse Executive for all legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof) within thirty (30) days of receipt of evidence thereof, and in no event
later than the end of the calendar year following the calendar year in which
Executive pays the reimbursed fees and expenses, together with interest in an
amount equal to the prime rate published in The Wall Street Journal from time to
time in effect, but in no event higher than the maximum legal rate permissible
under applicable law, such interest to accrue from the date the Company receives
Executive’s statement for such fees and expenses through the date of payment
thereof, regardless of whether or not Executive’s claim is upheld by a court of
competent jurisdiction; provided, however, Executive shall be required to

14



--------------------------------------------------------------------------------



 



repay any such amounts to the Company to the extent that a court issues a final
and non-appealable order setting forth the determination that the position taken
by Executive was frivolous or advanced by Executive in bad faith.
     9. Term of Agreement. This Agreement shall be effective on the date hereof
and shall continue in effect until the Company shall have given three year
written notice of cancellation; provided, that, notwithstanding the delivery of
any such notice, this Agreement shall continue in effect for a period of
twenty-four (24) months after a Change in Control, if such Change in Control
shall have occurred during the term of this Agreement. Notwithstanding anything
in this Section 9 to the contrary, this Agreement shall terminate if Executive
or the Company terminates Executive’s employment prior to a Change in Control
except as provided in the last paragraph of Section 1(c) or Section 12(b).
     10. Termination of Agreement. This Agreement shall be effective on the date
hereof and shall continue until the first to occur of (i) termination of
Executive’s employment with the Company prior to a Change in Control (except as
otherwise provided hereunder), (ii) a Nonqualifying Termination, (iii) the end
of the Termination Period or (iv) cancellation in accordance with Section 9.
     11. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive’s employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.
     12. Successors; Binding Agreement.
          (a) This Agreement shall not be terminated by any Business
Combination. In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the surviving or resulting corporation or the
person or entity to which such assets are transferred.
          (b) The Company agrees that concurrently with any Business Combination
that does not constitute a Non-Control Transaction, it will cause any successor
or transferee

15



--------------------------------------------------------------------------------



 



unconditionally to assume, by written instrument delivered to Executive (or
Executive’s beneficiary or estate), all of the obligations of the Company
hereunder. Failure of the Company to obtain such assumption prior to the
effectiveness of any such Business Combination shall be a breach of this
Agreement and shall constitute Good Reason hereunder. For purposes of
implementing the foregoing, (i) the date on which any such Business Combination
becomes effective shall be deemed the date Good Reason occurs, and
(ii) Executive shall be entitled to terminate employment for Good Reason
immediately prior to the time the Business Combination becomes effective and
receive compensation and other benefits from the Company in the same amount and
on the same terms as Executive would have been entitled hereunder if Executive’s
employment were terminated for Good Reason during the Termination Period.
          (c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.
     13. Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail certified and return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to Executive:    
 
       
 
  If to the Company:   Harris Corporation
 
      1025 W. NASA Boulevard
 
      Melbourne, Florida 32919
 
      Attn: Corporate Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16



--------------------------------------------------------------------------------



 



          (b) A written notice of Executive’s Date of Termination by the Company
or Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) nor more than sixty (60) days after the giving of such
notice). The failure by Executive or the Company to set forth in such notice any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company hereunder or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.
     14. Full Settlement; Resolution of Disputes. The Company’s obligation to
make payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
payments to Executive under any previous severance or employment agreement
between Executive and the Company. The Company’s obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as provided in Section 3(b), such
amounts shall not be reduced whether or not Executive obtains other employment.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Orlando, Florida by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 14.
     15. Employment with Subsidiaries. Employment with the Company for purposes
of this Agreement shall include employment with any Subsidiary.
     16. Governing Law; Validity. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS. THE

17



--------------------------------------------------------------------------------



 



INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT,
WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     18. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including without limitation, the right of Executive to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement. Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, Executive’s
estate or Executive’s beneficiaries pursuant to this Agreement are in addition
to any rights of, or benefits payable to, Executive, Executive’s estate or
Executive’s beneficiaries under any other employee benefit plan or compensation
program of the Company.
[signature page to follow]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

                  HARRIS CORPORATION       EXECUTIVE    
 
               
By:
               
 
 
 
Howard L. Lance      
 
[Name]    
 
  Chairman, President and CEO            

Attest:
                                                                     
           
Scott T. Mikuen
Secretary

19